Novem ber 3, 1977


77-62     MEMORANDUM OPINION FOR THE
          ATTORNEY GENERAL

          Richard Helms’ Eligibility Under 5 U.S.C. § 8314 To
          Receive an Annuity or Retired Pay


   This memorandum opinion is to confirm our oral opinion that Rich­
ard Helms, former Director of the Central Intelligence Agency (CIA)
and an ambassador, will not be barred by 5 U.S.C. § 8314 from receiv­
ing an annuity or retired pay on the basis of his Federal service by
virtue of his plea o f nolo contendere to tw o counts of violating 2 U.S.C.
§192 in connection with appearances before the Senate Foreign Rela­
tions Committee on February 7 and M arch 6, 1973.
   Based on staff discussions and our reading of the relevant transcripts,
our understanding of the circumstances surrounding Mr. Helms’ testi­
mony is as follows:
   He appeared before the committee in open session on February. 5,
1973, in connection with the committee’s consideration of his nomina­
tion as Ambassador to Iran. He was then requested to appear in execu­
tive session on February 7 so that the committee could question him in
three areas: recently published allegations that the CIA had provided
training to local police forces; CIA involvement with the Watergate
affair;* and CIA relations w ith multinational corporations, particularly
regarding the International Telephone & Telegraph Corporation (ITT)
and the 1970 election that brought Salvador Allende to power in Chile.
   A t the February 7 hearing, Mr. Helms was asked questions relating,
inter alia, to domestic activities of the CIA, the relationship of W ater­
gate defendants to the CIA, the Agency’s Domestic Contact Service,
and the C IA ’s relationship to other Government agencies. However,
the charge of a violation of 2 U.S.C. § 192 in connection wih the
February 7 hearing stems from Mr. Helms’ refusal to answer questions
relating to his knowledge of the C IA ’s attempts in September and
October of 1970 to foment a coup in Chile, his knowledge of the C IA ’s
financing o f groups working against Allende’s accession to the Presi­
dency of Chile, and his knowledge of the CIA’s efforts to influence the
                                   252
actions of certain U.S. multinational corporations to create economic
pressures in order to decrease the likelihood of Allende’s accession.
   The March 6 hearing was held in large part for the benefit of the
committee’s Subcommittee on Multinational Corporations, which was
studying the relationship of multinational corporations to the foreign
policy of the United States, although Chairman Fulbright indicated that
much of the questioning would be of interest to members of the full
committee as well. Mr. Helms’ testimony related primarily to CIA
activities in connection with the 1970 Chilean election, including: con­
tacts between CIA and ITT officials; the nature of U.S. policy in 1970
regarding the election; whether fomenting a coup or applying economic
pressures through private companies would have been consistent with
U.S. policy relating to Chile; whether the Forty Committee had author­
ized certain activities to influence the outcome of the election; and
generally whether the CIA had taken measures to prevent Allende’s
election.1 Mr. Helms is charged with failing accurately and fully to
answer (and thereby refusing to answer) questions relating to his
knowledge of these matters.
   Section 8314(a) of Title 5, United States Code, provides that a Feder­
al annuity or retired pay may not be paid to an individual (or his
survivor or beneficiary) who:
     refused or refuses, or knowingly and willfully failed or fails, to
     appear, testify, or produce a book, paper, record, or other docu­
     ment, relating to his service as an employee, before a Federal
     grand jury, court of the United States, court-martial, or congres­
     sional committee, in a proceeding concerning—
             (1) his past or present relationship with a foreign govern­
          ment; or
             (2) a matter involving or relating to an interference with or
          endangerment of, or involving or relating to a plan or attempt
          to interfere with or endanger, the national security or defense
          of the United States.
In our opinion, the ineligibility imposed by this section is inapplicable
to Mr. Helms’ refusal to testify at the 1973 hearings.
                                          I
   Although its language is a bit ambiguous, we believe that § 8314 is on
its face inapplicable in the present situation. Neither committee hearing
could reasonably be characterized as a proceeding concerning Mr.
Helms’ “past or present relationship with a foreign government.” Fairly
read, the quoted phrase seemingly refers to disloyal or subversive
relationships with foreign governments, not contacts that may arise in
the course of the individual’s official duties. See Part II and III, infra.
We are unaware of any suggestions that a purpose of either the Febru­
  1 There were also several questions relating to Cuba and certain other CIA operations,
but the Chilean election was the major topic o f discussion at the March 6 hearing.

                                        253
 ary 7 or the M arch 6 hearing was to examine Mr. Helms’ loyalty to the
 United States or any subversive relationships he may have had with
 foreign governments.
   The second type of proceeding mentioned in §8314 is that concern­
 ing an “interference with o r endangerment of . . . the national security
or defense of the United States.” Read broadly, the quoted phrase
 could conceivably be read to cover the present situation. The question­
ing of Mr. Helms did relate to the national security and defense of the
 United States in a general way; intelligence and other operations of the
CIA inevitably pertain to national security and defense. Moreover, the
primary focus of the questioning, especially during the March 6 hear­
ing, concerned an important element of U.S. foreign policy, i.e., the
Nation’s interest and involvement in the Chilean election, and the
participation of IT T and other U.S. corporations in the formulation and
implementation of that policy. In other contexts, the phrase “national
security” has been interpreted to encompass ordinary foreign policy
considerations as well as the national defense. See, e.g., Executive Order
 11652, §1 (classification Executive order). Finally, the committee’s
overall concern with the effect o f multinational corporations on U.S.
foreign policy could be thought to relate to adverse effects on national
security or defense in a broad sense, if such corporations were found to
have an overall weakening effect on the Nation’s position. Thus, it
could be argued that the hearings related to a possible “interference
with . . . the national security” to the extent that the committee sought
to determine whether IT T unduly altered U.S. policy in Chile from
what it might otherwise have been or whether the CIA ignored or
transgressed and thereby “interfered” with U.S. policy regarding Chile.
   However, we believe that this would be a strained reading of § 8314
in the present setting. When the term “interference” is read in conjunc­
tion with the word “endangerment,” it would seem that § 8314(a)(2),
like § 8314(a)(1), should be read to refer to activities of a disloyal or
subversive nature, and ones that may have a relatively imminent and
readily discernible adverse impact on officially established policy. A c­
cordingly, those provisions effectively complement one another. The
first refers to proceedings in which the individual’s own loyalty is in
question, and the second refers to actions or plans involving other
people (and perhaps the individual as well) or of which the individual
has knowledge.
   Thus, subsection (a)(2) would not on its face appear to apply to the
two hearings at which Mr. Helms testified, which involved an inquiry
into the nature and implementation o f U.S. foreign policy in a given
instance and the influence of private persons in formulating the policy,
without any apparent suggestion of disloyalty on the part of Mr. Helms
or others or of possible attempts to subvert U.S. policy.
                                   254
                                          II
   This somewhat limited interpretation of 5 U.S.C. § 8314 is reinforced
by reference to other sections of the entire subchapter of Title 5, of
which § 8314 is a part. Under 5 U.S.C. § 8312, an individual is ineligible
to receive a pension or annuity if he has been convicted of certain
enumerated offenses. The listed offenses all pertain to espionage, sabo­
tage, treason, subversion, or disloyalty.2
   In addition, pension and retirement disability is also imposed if the
individual is convicted of perjury in falsely denying the commission of
any of the offenses just mentioned or in falsely testifying with respect
to his service as a Government officer or employee in connection with
a matter involving “an interference with or endangerment of, or involv­
ing or relating to a plan or attempt to interfere with or endanger, the
national security or defense of the United States.” 5 U.S.C.
§ 8312(b)(3).3 The existence of these two provisions in the perjury
subsection strongly suggests that false testimony regarding “interfer­
ence” or “endangerment” involving others must also pertain to activi­
ties or plans that are tinged with disloyalty or subversion. This reading
of the perjury provisions is entirely consistent with our interpretation of
the comparable refusal-to-testify provisions in § 8314.
   Finally, § 8313 imposes pension and annuity ineligibility if the indi­
vidual is under indictment for any of the offenses named in § 8312, and,
with knowledge of the indictment, remains outside of the United States
for more than 1 year.
   As can be seen, 5 U.S.C. §§ 8312-8314 reflect a comprehensive effort
to deny a pension or annuity to a Federal official who commits acts or
offenses that endanger the national security or hinder the Government’s
ability to learn about such acts or offenses committed by the individual
or by others. In view of Congress’ careful specification in § 8312 of
only those criminal offenses that involve espionage, sabotage, treason,
subversion, or disloyalty, we believe that the sanctions in § 8314 for
refusals to testify must apply only where the proceedings involved
relate to activities of a similar nature engaged in by the individual
himself or by others. As mentioned above, neither of Mr. Helms’
appearances involved an inquiry into such activities.
                                          Ill
  Whatever remaining doubt there may be as to the proper scope of
§ 8314 is, in our view, dispelled by reference to the legislative history
of the section. The predecessor to the present § 8314 was first enacted

  2 The offenses include gathering and transmitting defense information to injure the
United States or to aid a foreign nation; sabotage; treason; advocating overthrow of the
Government; activities affecting the morale, loyalty, or operation of the armed services;,
service against the United States; violations of the Atomic Energy Act with intent to
injure the United States or to aid a foreign nation; and communication o f classified
information. § 8314(b) (1)—(2).
  5 The quoted phrase is identical to that in § 8314(a)(2).

                                         255
 as § 2(a) of P.L. 83-769, 68 Stat. 1142, popularly known as the “Hiss
  A ct.” The principal purpose of the Act was to prevent Alger Hiss from
 receiving retirement benefits when he reached age 62. Hiss v. Hampton,
  338 F. Supp. 1141, 1149-53 (D.D.C. 1972) (three-judge court). In 1954,
 Mr. Hiss was about to be released from confinement following his
 conviction for perjury in connection with a grand jury investigation of
 his possible violation of espionage and other laws arising from his
 alleged transmission of confidential State Department documents to a
 Communist agent. The documents involved were “of such a nature that
 even at the comparatively late day of their disclosure some could not
 for security reasons safely be made public . . . .” Id. at 1147, quoting
  United States v. Hiss, 185 F. 2d 822, 828 (2d Cir. 1950). There was
 widespread public outcry at the possibility that Mr. Hiss might receive
 an annuity and Congress responded by passing P.L. 83-769.4 Thus, it is
 clear that the predecessor o f the present § 8314 was part of an Act the
 primary purpose of which was to bar the payment of an annuity to a
 person convicted of perjury in connection with an inquiry into alleged
 activities of a distinctly disloyal nature. Our intepretation of the lan­
 guage of § 8314 is therefore consistent with Congress’ original purpose.
    However, Public Law 83-769, as enacted in 1954, swept more broad­
 ly than was necessary to accomplish this relatively limited purpose. The
 original A ct also provided for the denial of annuities to persons who
 committed any other offense related to the performance of their official
 duties. This resulted in the denial of valuable benefits to persons con­
 victed o f relatively minor offenses, such as petty theft. See, e.g., H.R.
 Rep. No. 541, 87th Cong., 1st Sess., 1 (1959); S. Rep. No. 862, 87th
 Cong., 1st Sess., 1-3. To correct this perceived injustice, Congress in
 1961 greatly restricted the coverage of Public Law 83-769 to eliminate
 the additional ineligibility sanction imposed on those who had commit­
 ted offenses that had no bearing on loyalty or national security. P.L.
 87-299, 75 Stat. 646. See, Hiss v. Hampton, 338 F. Supp., at 1152. It was
 at that time that Congress limited the specific offenses that give rise to
 ineligibility under §8312 to those involving espionage, sabotage, sub­
 version, disloyalty, and the like, as discussed earlier in this memoran­
 dum. These changes were specifically designed to limit the application
 of the overall A ct to situations within the original primary purpose of
 the Act, Le., to reach A lger Hiss and those in a comparable position.
 Hiss v. Hampton, supra, at 1151-53. See, generally S. Rep. No. 862, 87th
 Cong., 1st Sess., 1-3, 11 (1961); H.R. Rep. No. 541, 87th Cong., 1st
 Sess., 1-2 (1961); S. Rep. No. 1544, 86th Cong., 2d Sess., 1-2 (1960); S.
 Rep. No. 144, 86th Cong., 1st Sess., 2, 7 (1959); H.R. Rep. No. 258,
,86th Cong., 1st Sess., 3 (1959); Hearings on H.R. 4601 and Related Bills

  4 Congress’ purpose of denying an annuity to Mr. Hiss was ultimately thwarted. The
court held in Hiss v. Hampton th at the denial o f an annuity was intended as a penalty and
that the law was therefore unconstitutional ex post facto legislation as applied to Mr. Hiss.

                                            256
before the House Committee on Post Office and Civil Service, 86th
Cong., 1st Sess. 2 (1959); 105 Cong. Rec. 5831-33 (1959).
   This clear expression of congressional intent, and the specific crimi­
nal offenses identified by Congress in narrowing the Act in order to be
consistent with its original intent, lend strong support to our interpreta­
tion that § 8314 reaches only refusals to testify in proceedings relating
to the employee’s loyalty or immediate threats to the national security
of a subversive nature. Indeed, the relevant committee reports describe
the present § 8314(a) as prohibiting annuities or retired pay:
     to persons refusing, on grounds of self-incrimination, to testify or
     produce documents, in proceedings relating to loyalty, or with
     respect to their relations with foreign governments. This continues
     present law, except as to offenses not involving loyalty. S. Rep. No.
     862, at 7; H.R. Rep. No. 541, at 5. [Emphasis added.]5
See, also H.R. Rep. No. 541, at 2-3; Hiss v. Hampton, supra, at 1153
(referring to the 1961 Act as restoring benefits to those who committed
“non-treasonous” offenses); Garrott v. United States, 340 F. 2d 615, 620
(Ct. Cl. 1965) (referring to § 2 of the 1961 Act, which included the
present § 8314, as covering “subversive acts and associations”).
   In our view, the legislative history clearly confirms that §8314 is
intended to apply only where the proceeding in which the individual
refuses to testify concerns the individual’s own loyalty or his knowl­
edge of activities or plans that pose a serious threat to national secu­
rity—and principally a breach of security, such as that involved in the
Hiss case. As such, it is inapplicable in the present situation involving
Mr. Helms.
   Finally, it should be noted that §8314 is penal in nature, Hiss v.
Hampton, supra, at 1153, and penal statutes are traditionally construed
narrowly. The Comptroller General applied this principle o f narrow
construction to the original Hiss Act, concluding that there is no reason
why the A ct should be interpreted to apply where it does not expressly
do so. 41 Comp. Gen. 62, 65 (1961); 35 Comp. Gen. 302, 303 (1955).
Thus, there is no reason in the present situation to extend §8314
beyond its evident primary purpose in order to reach the present case.
                                                    John M. H armon
                                                 Assistant Attorney General
                                                         Office o f Legal Counsel




  “ These committee reports provide some basis for arguing that §8314 applies only
where the refusal to testify is based on Fifth Amendment grounds, as was true with § 2(a)
of the 1954 act. In view of our conclusion here, there is no need to address this issue.

                                          257